In proceedings supplementary to judgment a proceeding was begun by the service, on the vice-president of the company, of a subpoena which had printed on the back a copy of section 781 of the Civil Practice Act, forbidding the judgment debtor to transfer property. The corporate judgment debtor had a small deposit in a bank and during the pendency of the proceedings the vice-president, Leddy, signed two cheeks for current obligations. In these proceedings, somewhat obscure in their nature as to the one to be held responsible for the alleged contempt, the judgment creditor is seeking to have Leddy held in contempt and fined the amount of the two checks. It has been found at Special Term that the act of Leddy was not intentional, deliberate or willful. It was evidently due to inadvertence or lack of understanding, for he could profit nothing by his act. It appears that he was acting in this capacity without salary and endeavoring to pay current obligations, one of which was to prevent foreclosure. We think there was no deliberate act on his part which would warrant punishment for contempt to the extent of fining him the amount of the sum so withdrawn. Order denying motion to punish for contempt affirmed, without costs, and without prejudice to the right of the judgment creditor to proceed further against the corporate debtor. Young, Davis, Johnston and Adel, JJ., concur; Lazansky, P. J., concurs in result.